—In an action to foreclose a mortgage, the defendant Charles L. Low appeals from (1) an order of the Supreme Court, Putnam County (Hickman, J.), dated December 15, 2000, which granted the plaintiffs motion to amend the caption to reflect that Alaska Seaboard Partners, LP, is the proper plaintiff and denied his cross motion, inter alia, to dismiss the complaint insofar as asserted against him as time barred, and (2) an order of the same court, dated January 8, 2001, which granted the plaintiffs motion to amend the caption to reflect that Alaska Seaboard Partners, LP, is the proper plaintiff and allowed the plaintiff to serve an amended complaint upon him by mail.
Ordered that the appeal from so much of the order dated December 15, 2000, as granted the plaintiffs motion to amend the caption is dismissed as superseded by the order dated January 8, 2001; and it is further,
Ordered that the order dated December 15,-2000, is affirmed insofar as reviewed; and it is further,
Ordered that the order dated January 8, 2001, is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
*319Contrary to the appellant’s contention, the Supreme Court providently exercised its discretion in granting the plaintiffs motion to amend the caption, as there was no showing that the appellant was prejudiced by the delay in bringing the motion (cf. Macomber v Cipollina, 226 AD2d 435, 437; Egrini v Brookhaven Mem. Hosp., 133 AD2d 610; Milam v Gibson & Cushman of N.Y., 81 AD2d 555, 556).
The appellant’s remaining contentions are without merit. Ritter, J.P., Altman, Adams and Crane, JJ., concur.